Citation Nr: 1718947	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee post-traumatic degenerative joint disease, post-operative residuals of torn anterior cruciate ligament (left knee disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.

3.  Entitlement to an initial compensable evaluation for a right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1988.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Specifically, the January 2010 rating decision, in part, continued a 20 percent disability rating for the Veteran's service-connected left knee disability and the February 2013 rating decision granted service connection for left knee instability, assigning a 10 percent disability rating effective August 12, 2012, and granted service connection for right knee patellofemoral syndrome, assigning a non compensable disability rating effective September 28, 2009.

This case was previously before the Board in May 2015 at which time it was remanded for additional development.

As was noted in the May 2015 Board remand, the issues of entitlement to a clothing allowance due to an oversized left knee brace and entitlement to an earlier effective date as to the compensation rating and cost of living adjustments for the Veteran's service-connected disabilities have been raised by the record in an April 2013 Form 9 filed in relation to the instant decision.  It was noted that these issues had been raised for the first time and had not yet been adjudicated by the RO.  As the Board does not have jurisdiction over these issues, they were referred to the RO for appropriate action.  Unfortunately, no action has been taken on these claims since the May 2015 Board remand.  As such, they are referred, once again, to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.   


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in April 2017 correspondence, the Veteran's representative withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In April 2017 correspondence, the Veteran's representative indicated that the Veteran wished to "drop his appeal for bilateral knee increase."  Subsequently, in May 2017, the Veteran's representative submitted a motion to withdraw the Veteran's appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


